SECOND DIVISION
                               DILLARD, P. J.,
                        MILLER, P. J., and MERCIER, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                    January 28, 2021



In the Court of Appeals of Georgia
 A20A1627. TERRY v. THE STATE.

      DILLARD, Presiding Judge.

      Robert Terry appeals his convictions for violating the Georgia Controlled

Substances Act (“GCSA”); possession of marijuana, more than one ounce; driving

with a revoked license; and improper display of a license plate. On appeal, Terry

argues (1) the evidence was insufficient to support his conviction for violating the

GCSA; (2) the trial court erred in denying his motion to suppress evidence because

his traffic stop was improperly extended without reasonable, articulable suspicion;

and (3) the trial court abused its discretion by excluding a potential defense witness.

For the reasons set forth infra, we reverse the judgment and remand the case for

further proceedings consistent with this opinion.
      Viewed in the light most favorable to the jury’s verdict,1 the evidence shows

that on July 29, 2014, Sergeant Peter Lukas with the Georgia State Patrol was

working his “normal duty” with two other officers. During his shift, Lukas initiated

a traffic stop of a car because he could not see into the vehicle, which suggested the

window tint was too dark and in violation of Georgia law. Lukas also noticed that the

car’s license plate tag was obstructed, which is also illegal in Georgia.

      When Lukas approached the car, he observed Terry in the driver’s seat and

Kabrianna Smith in the front passenger’s seat. Lukas asked for Terry’s driver’s

license, but Terry provided him with a Florida identification card instead. Terry then

advised Lukas that Smith owned the vehicle, but when Lukas checked the vehicle

registration, he learned that the primary owner of the vehicle was Teresa Rodriguez2

and that Smith was only a secondary owner.

      After confirming there was valid insurance for the vehicle, Lukas also

discovered that Terry’s driver’s license was invalid and had been suspended a total

of ten times. As a result, Lukas arrested Terry for driving with a suspended license.

      1
          See, e.g., Powell v. State, 310 Ga. App. 144, 144 (712 SE2d 139) (2011).
      2
        Once during his testimony, Lukas referred to the registered owner of the car
as Teresa Hernandez, but he later clarified that the name on the registration was
actually Teresa Rodriguez.

                                          2
Lukas then returned to his patrol car to see if Smith had a valid license so he could

release the car to her, and he confirmed that she did. Even so, Lukas asked Smith

permission to search the car, but she refused. Despite this refusal, a K-9 officer used

his dog to conduct a “free air sniff of the vehicle.” And while circling the vehicle, the

dog indicated that “there was an odor of some type of marijuana or narcotic.” The

officers then conducted a full search of the car, during which they found a package

containing a “grayish whitish gravel” substance; a “heat sealed bag of [a] green leafy

substance;” and $11,420 in cash. Smith also removed a sandwich bag from her pocket

containing a “green leafy substance,” which—based on Lukas’s training and

experience—appeared to be marijuana. At this point, Lukas arrested Smith and placed

her in the back of another officer’s patrol car. Upon further investigation, the crime

lab confirmed, inter alia, that the leafy substance in the heat-sealed bag was

marijuana and the gravel-type substance was “molly.”3

      Subsequently, Terry was charged, via indictment, with violating the GCSA;

possession of marijuana, more than one ounce; driving with a revoked license; and


      3
        See         https://en.wikipedia.org/wiki/MDMA
(“3,4-Methylenedioxymethamphetamine (MDMA),commonly known as ecstasy (E)
or molly, is a psychoactive drug primarily used for recreational purposes.” (footnote
omitted) (Last visited January 27, 2021).

                                           3
improper display of a license plate. Following a jury trial, Terry was convicted of all

charged offenses. Terry then filed a motion for a new trial, which was denied in a

cursory order.4 This appeal follows.

      1. Addressing Terry’s second argument first, he contends that the trial court

erred in denying his motion to suppress evidence obtained after the conclusion of the

traffic stop without reasonable, articulable suspicion. We agree.

      At the outset, we reject the State’s argument that Terry waived this claim of

error because, during the trial, he affirmatively represented to the court that he had

no objection to the admission of the evidence at issue. In this regard, OCGA § 24-1-

103 (a) provides: “Once the court makes a definitive ruling on the record admitting

or excluding any evidence, either at or before trial, a party need not renew an

objection or offer of proof to preserve such claim of error for appeal.”5 And here,

      4
          Terry waived his right to a hearing on his motion for a new trial.
      5
        (Emphasis supplied). In the State’s brief, it cites one opinion in support of its
waiver argument, but that case was decided in 1998, well before the current version
of OCGA § 24-1-103 (which was enacted in 2013), so it has no precedential utility
here. See Dyer v. State, 233 Ga. App. 770 (505 SE2d 71) (1998); OCGA § 24-1-103
(effective January 1, 2013); see also Heard v. State, 309 Ga. 76, 85 (3) (b) n.12 (844
SE2d 791) (2020) (citing OCGA § 24-1-103 (a) in rejecting State’s argument that the
Court’s “review should be limited to plain error because Appellant objected to the
admissibility of the other-acts evidence only at the Rule 404 (b) conference and not
again when the evidence was admitted during the trial.”). Cf. Harris v. State, ___ Ga.

                                           4
prior to trial, the trial court made a definitive ruling that the drug evidence found in

the car was admissible when it denied Terry’s motion to suppress that evidence. Then,

at the outset of the trial, when Terry attempted to argue a second time that the search

of the car was unlawful, the trial court expressly stated that the issue was preserved

for appeal and the topic was “off limits.” Thus, given the trial court’s definitive ruling

on Terry’s motion to suppress evidence and its representation to him that his “redress

[was] on appeal,” Terry did not waive his Fourth Amendment challenge by stating

that he had no objection to the evidence when it was admitted at trial.

      The State also contends that, after his arrest, Terry no longer had “standing”

to challenge any delay of the traffic stop leading to the search of Smith’s car. But the

State never raised this argument in the trial court, and the court did not rule on it.6 As

a result, we will not address it.7


___, ___ (2) (c) (850 SE2d 77, 87) (2020) (holding that “because [the defendant]
never objected to the . . . evidence below, he has not preserved ordinary appellate
review concerning the admission of that evidence”).
      6
         At the close of the suppression hearing, the State argued that Terry’s motion
to suppress was untimely, but it did not raise the issue of whether Terry had standing
to raise a Fourth Amendment challenge to the search of Smith’s car. Thus, Terry was
not afforded an opportunity to defend against that assertion.
      7
       See Ward v. State, 299 Ga. App. 826, 827 (683 SE2d 894) (2009) (“Inasmuch
as we are a court for the correction of errors, we do not consider issues which were

                                            5
      In reviewing the denial of a motion to suppress, we generally must “(1) accept

a trial court’s findings unless they are clearly erroneous, (2) construe the evidentiary

record in the light most favorable to the factual findings and judgment of the trial

court, and (3) limit [our] consideration of the disputed facts to those expressly found

by the trial court.”8 Nevertheless, we review de novo the trial court’s “application of

law to the undisputed facts.”9 With these guiding principles in mind, we turn to

Terry’s specific arguments on appeal.




not raised below and ruled on by the trial court.” (punctuation omitted)); Hutto v.
State, 320 Ga. App. 235, 239-40 (3) (739 SE2d 722) (2013) (“It is well settled that
this Court may not address issues on appeal which were not addressed by the trial
court, because this Court is a court for the correction of errors and it does not consider
matters which were not raised and ruled on by the trial court[,] [and] [w]ithout a
ruling by the trial court on this particular issue, there is nothing for this Court to
review on appeal.” (punctuation and footnote omitted)); see also United States v.
Ross, 963 F3d 1056, 1062-66 (II) (11th Cir. 2020) (Newsom, J.) (noting distinction
between Article III standing and “standing” in the Fourth Amendment context and
that the issue of whether a person has “a reasonable expectation of privacy in the
object of the challenged search” has “come to be known colloquially (but it turns out
misleadingly) as Fourth Amendment ‘standing,’” and holding that the government’s
failure to raise and argue such Fourth Amendment issues acts as a waiver of same).
      8
        State v. Dykes, 345 Ga. App. 721, 722 (1) (815 SE2d 106) (2018)
(punctuation omitted).
      9
          Dykes, 345 Ga. App. at 722 (1) (punctuation omitted).

                                            6
      Lukas testified that, on the night in question, he initiated a traffic stop of

Terry’s vehicle because it appeared the car’s window tint was dark enough to violate

Georgia law and his tag registration sticker was obstructed. Lukas initially

approached the passenger side of the car, at which point he saw Terry in the driver’s

seat and Smith in the front passenger seat. Lukas asked Terry for his license and proof

of insurance, but Terry only provided him with a Florida identification card, which

does not authorize someone to drive. And ultimately, Lukas determined that Terry

was driving with a suspended license and arrested him for that offense.

      When Lukas ran a check of the car’s tag, he discovered the “main registered

owner” was Teresa Rodriguez and that she had valid car insurance. Smith’s name was

also listed at the “very bottom of the registration[.]” Lukas then went to speak to

Smith, who provided registration paperwork for the car with her name on it. Lukas

asked Smith—who was still sitting in the car—if she had a valid driver’s license

because, if so, he planned to release the vehicle to her. And when Smith provided him

with her Florida driver’s license, he confirmed that it was indeed valid. At this point,

Lukas gave Smith her license and registration paperwork back and indicated that she

was free to leave. Although Lukas testified that he did not expressly tell Smith she

was free to leave, he returned all of her belongings and believed he had “no legal

                                           7
grounds to keep her.”10 Nevertheless, after checking Smith’s license and registration

and concluding that she was free to leave, Lukas asked Smith if he could search her

car, but she refused.

       So, even though Smith had a valid license, was free to leave, and refused to

consent for a search of the car, Lukas informed her that a K-9 officer—who was

already on the scene—was going to walk around the vehicle with his dog for a “free

air sniff.” And when the dog circled Smith’s car, it indicated on the front side

passenger door. As a result, the officers searched Smith’s car and found drugs

“stuffed down between the passenger seat and center console” in a bag wrapped in

a t-shirt. Specifically, the officers discovered a heat-sealed bag of marijuana, a clear

bag of pills, and a bag containing “an off white rock like substance.” The officers also

located money in the center console of the car. Based on these discoveries, the

officers then searched Smith, and she pulled a “little bag of marijuana” out of her

pants. Smith was then arrested and placed in a patrol car.




       10
         At first, Lukas testified that he told Smith she could leave when he returned
her belongings, but then he clarified by testifying, “I gave her all her stuff back. I
don’t think I actually said you are free to go. I [gave] her all her stuff back; and at that
point, she [was] free to go.”

                                             8
      Although Terry concedes that the initial traffic stop was lawful, he argues that

the open air dog sniff of Smith’s car was unlawful because it was conducted after the

“mission” of the traffic stop was complete. Specifically, he contends that after the

traffic stop was complete, Lukas lacked any reasonable, articulable suspicion to

prolong the stop to conduct the open-air K-9 search.11 We agree.

      As the Supreme Court of the United States has explained,

      a seizure that is lawful at its inception can violate the Fourth
      Amendment if its manner of execution unreasonably infringes interests
      protected by the Constitution. A seizure that is justified solely by the
      interest in issuing a warning ticket to the driver can become unlawful if




      11
         In discussing the time line and order of events of the traffic stop, Terry often
cites to or references a video recording of the stop; but he did not include the video
in the appellate record. As a result, in considering whether the trial court erred in
denying Terry’s motion to suppress evidence, we are limited to the testimony
presented at the suppression hearing. See Crawford v. State, 288 Ga. 425, 427 (2)
(704 SE2d 772) (2011) (“An appellant has the burden of proving trial court error by
the appellate record, and must compile a complete record of what transpired in the
trial court. Otherwise, there is not sufficient information for an appellate court’s
review and the trial court ruling enumerated as error must be upheld. When a portion
of the evidence bearing upon the issues raised by the enumerations of error is not
brought up in the appellate record so that this court can make its determination from
a consideration of it all, an affirmance as to that issue must result.” (punctuation
omitted)).

                                           9
      it is prolonged beyond the time reasonably required to complete that
      mission.12


Thus, the “tolerable duration of police inquiries in the traffic-stop context” is

determined by “the seizure’s ‘mission’—to address the traffic violation that warranted

the stop, and attend to related safety concerns.”13 But after the tasks related to the

investigation of the traffic violation and processing of the citation have been

accomplished, an officer “cannot continue to detain an individual without reasonable

articulable suspicion”14 And significantly, reasonable, articulable suspicion requires

a “particularized and objective basis for suspecting that a citizen is involved in

criminal activity.”15



      12
        State v. Allen, 298 Ga. 1, 4 (2) (a) (779 SE2d 248) (2015) (quoting Illinois
v. Caballes, 543 U.S. 405, 407 (125 SCt 834, 160 LE2d 842) (2005)); accord State
v. Herman, 344 Ga. App. 359, 361 (810 SE2d 183) (2018).
      13
        Allen, 298 Ga. at 4-5 (2) (a) (quoting Rodriguez v. United States, 575 U.S.
348, 354 (II) (135 SCt 1609, 191 LE2d 492) (2015)); accord Hall v. State, 351 Ga.
App. 695, 699 (1) (832 SE2d 669) (2019).
      14
         Hall, 351 Ga. App. at 699-700 (1) (punctuation omitted); accord Sherod v.
State, 334 Ga. App. 314, 321 (1) (779 SE2d 94) (2015); Faulkner v. State, 256 Ga.
App. 129, 130 (567 SE2d 754) (2002).
      15
        Hall, 351 Ga. App. at 700 (1) (punctuation omitted); accord Sherod, 334 Ga.
App. at 321 (1); State v. Whitt, 277 Ga. App. 49, 50 (625 SE2d 418) (2005).

                                         10
      Importantly, a dog sniff of a traffic-stopped vehicle is “not fairly characterized

as part of the officer’s traffic mission, because it is a measure aimed at detecting

evidence of ordinary criminal wrongdoing.”16 As a result, prolonging a traffic stop in

order to conduct an open-air dog sniff “renders the seizure unlawful, even if that

process adds very little time to stop.”17 Indeed, the Supreme Court of the United

States has clearly held that “conducting an open-air dog sniff around a vehicle during

a traffic stop does not itself violate the Fourth Amendment, and—like other

      16
        Allen, 298 Ga. at 5 (2) (a) (punctuation omitted); accord Watts v. State, 334
Ga. App. 770, 778 (1) (a) (780 SE2d 431) (2015); see Rodriguez 575 U.S. at 355 (II)
(“Beyond determining whether to issue a traffic ticket, an officer’s mission includes
ordinary inquiries incident to [the traffic] stop. Typically such inquiries involve
checking the driver’s license, determining whether there are outstanding warrants
against the driver, and inspecting the automobile’s registration and proof of
insurance. These checks serve the same objective as enforcement of the traffic code:
ensuring that vehicles on the road are operated safely and responsibly. A dog sniff,
by contrast, is a measure aimed at detecting evidence of ordinary criminal
wrongdoing.” (punctuation and citations omitted)).
      17
          Allen, 298 Ga. at 5 (2) (a) (punctuation omitted) (emphasis supplied); see
Rodriguez 575 U.S. at 357 (II) (rejecting the government’s argument that a dog sniff
may “incrementally” prolong a stop as long as the overall duration of the stop remains
reasonable); Herman, 344 Ga. App. at 361 (“[T]he relevant question is whether the
open-air dog sniff prolonged the stop for any amount of time. If it did not, the
open-air dog sniff was lawful.” (citations omitted) (emphasis supplied)); see also
Watts, 334 Ga. App. at 778 (1) (a) (“Applying Rodriguez to the current case, we find
that the four-minute extension of the traffic stop at issue for the purpose of allowing
the drug dog to perform a free-air sniff around [the] car violated [the defendant’s]
Fourth Amendment rights.”).

                                          11
investigation unrelated to the stop—it can be lawfully done so long as it does not

lengthen the stop at all.”18 Lastly, a trial court’s conclusion that “a traffic stop was

unreasonably prolonged may often be a fact-intensive determination, but it is

ultimately a holding of constitutional law that we review de novo.”19

       The question in this case, then, is whether “the free-air dog sniff that resulted

in probable cause to . . . search inside [the] car was done while some other task

related to the mission of the traffic stop was still being conducted, so that the sniff did




       18
          Allen, 298 Ga. at 5 (2) (a) (citing Rodriguez 575 U.S. at 354-55 (II)
(emphasis supplied)); see Rodriguez 575 U.S. at 354-55 (II) (explaining that the
Supreme Court of the United States has “concluded that the Fourth Amendment
tolerated certain unrelated investigations that did not lengthen the roadside
detention,” including questioning unrelated to the mission of the stop and an open-air
dog sniff); Illinois v. Caballes, 543 U.S. 405, 409 (125 SCt 834, 160 LE2d 842)
(2005) (“[T]he use of a well-trained narcotics-detection dog—one that ‘does not
expose contraband items that would otherwise remain hidden from public
view’—during a lawful traffic stop, generally does not implicate legitimate privacy
interests.” (citation omitted)); State v. Simmons, 283 Ga. App. 141, 143 (640 SE2d
709) (2006) (“The use of a drug sniffing dog to conduct a free air search around the
exterior of the vehicle during the course of a lawful traffic stop does not implicate the
Fourth Amendment . . . .” (citation omitted)).
       19
          Allen, 298 Ga. at 4 (2); see Flores v. State, 347 Ga. App. 174, 177 (2) (818
SE2d 90) (2018) (“Whether a traffic stop was unreasonably prolonged may often be
a fact-intensive determination, but it is ultimately a holding of constitutional law that
we review de novo.” (punctuation omitted)).

                                            12
not add any time to the stop.”20 And here, the undisputed evidence shows that all

tasks related to the mission of the traffic stop were completed before the free-air dog

sniff was conducted. Indeed, Lukas testified that when he gave Smith “her stuff

back,” which was prior to the dog sniff, she was “free to go[,]” and the only reason

he asked her to stay by his patrol car was because he did not want her to get hit by a

car while walking down the interstate. Thus, while Lukas stated that he knew from

his experience and training there was “something” in Smith’s car, he also testified

that if Smith wanted to, she could have “[gotten] in her vehicle and [driven] away.”

Lukas then reiterated that, by this point, he had given “all her information back,” and

“technically, she was free to leave.”21

      20
         Allen, 298 Ga. at 5 (2) (a) (emphasis supplied); see Herman, 344 Ga. App.
at 362 (explaining that, in determining whether a traffic stop was unreasonably
prolonged by an open air sniff search, the relevant question is whether the open-air
dog sniff “was done while some other task related to the mission of the traffic stop
was still being conducted, so that the sniff did not add any time to the stop”
(punctuation omitted) (emphasis supplied)).
      21
          Our Supreme Court has held that computer records check on an occupant of
a vehicle “is an ordinary officer safety measure incident to the mission of the traffic
stop, and it therefore could permissibly extend the stop for a reasonable amount of
time.” Allen, 298 Ga. at 13 (2) (d). But again, by the time the dog sniff occurred,
Lukas had already completed record checks on both Terry and Smith and concluded
that Smith was free to leave. See id. (“The sequence of the officer’s actions during a
traffic stop is not determinative; instead, the primary question is whether the activity
at issue was related to the mission of the stop. If it is not, like a dog sniff, it can be

                                           13
      So, although Lukas believed there were “indications of criminal activity going

on,” he nevertheless determined that he had “no legal grounds” to keep Smith after

determining that she had a valid license and returning her belongings. Additionally,

prior to the K-9 search, Terry had already been arrested, and there were no remaining

tasks related to his offense of driving with a suspended licenses being conducted.

Given the foregoing, the undisputed evidence shows that all tasks related to the

mission of the traffic stop were completed before Lukas asked for Smith’s consent to

search the car and before the free air stiff was conducted.22 Thus, the officers

prolonged the traffic stop after the mission of the stop was completed in order to




done only concurrently with a mission-related activity, or it will unlawfully add time
to the stop.” (emphasis supplied)).
      22
         See Salmeron v. State, 280 Ga. 735, 737 (1) (632 SE2d 645) (2006) (“An
officer conducting a routine traffic stop may request and examine a driver’s license
and vehicle registration and run a computer check on the documents.” (punctuation
omitted); Heard v. State, 325 Ga. App. 135, 139 (1) (751 SE2d 918) (2013) (“The
officer’s purpose in an ordinary traffic stop is to enforce the laws of the roadway, and
ordinarily to investigate the manner of driving with the intent to issue a citation or
warning.”).

                                          14
conduct an open-air dog sniff, which renders the seizure at issue unlawful.23 And this

is true even if that process added “very little time to stop.”24

       To be sure, an officer may detain a suspect after the conclusion of a traffic stop

and continue to interrogate him or seek consent for a search so long as the officer has

reasonable suspicion of criminal activity.25 But that is not what happened here. Again,

according to Lukas, Smith was not detained at the time of the dog sniff. To the

contrary, Lukas testified that Smith was free to leave in the car that was ultimately

searched as soon as he returned her license and other documents. Lukas also testified


       23
            See supra notes 17-18 & accompanying text.
       24
         Allen, 298 Ga. at 5 (2) (a) (punctuation omitted); see Rodriguez 575 U.S. at
357 (II) (rejecting the government’s argument that a dog sniff may “incrementally”
prolong a stop as long as the overall duration of the stop remains reasonable; Watts,
334 Ga. App. at 777 (1) (a) (citing Rodriguez and explaining that “[t]he United States
Supreme Court, [has] . . . rejected the concept that the Fourth Amendment allows any
kind of extension of a traffic stop beyond the investigation of the traffic violation that
warranted the stop, even if that extension could be considered minimal”).
       25
          See Salmeron, 280 Ga. at 737-38 (1) (“[A] law enforcement officer’s
continued questioning of a vehicle’s driver and passengers outside the scope of a
valid traffic stop passes muster under the Fourth Amendment either when the officer
has a reasonable articulable suspicion of other illegal activity or when the traffic stop
has de-escalated into a consensual encounter.” (punctuation omitted)); Bodiford v.
State, 328 Ga. App. 258, 267 (2) (761 SE2d 818) (2014) (“An officer may continue
to detain a driver after the investigation of the traffic violation is complete only if the
officer has a reasonable, articulable suspicion that [the driver] was engaged in other
illegal activity.” (punctuation omitted)).

                                            15
at length during the suppression hearing about the circumstances that caused him to

believe that evidence of criminal activity would be found in Smith’s car, such as

discrepancies between Smith and Terry’s stories regarding where they were going and

for how long, Smith acting nervous, and the apparent absence of luggage. But

regardless of those concerns, at the time of the dog sniff, Smith was not detained due

to the officers’ reasonable suspicion of criminal activity. Instead, the traffic stop was

completed, her belongings had been returned, and she was free to leave. Again, even

Lukas testified that, after returning Smith’s belongings, he had no legal basis to

detain her, which means he certainly did not have a particularized and objective basis

for suspecting that Terry or Smith were involved in criminal activity unrelated to the

traffic stop.26

       Under foregoing circumstances, the trial court abused its discretion in denying

Terry’s motion to suppress the evidence seized from Smith’s car.27

       26
            See supra note 15 & accompanying text.
       27
          See Reyes v. State, 334 Ga. App. 552, 556 (2) (780 SE2d 674) (2015)
(holding that the trial court erred in denying a motion to suppress evidence when it
was clear that the dog sniff was performed after the traffic-violation stop concluded
and after several more minutes of the officer attempting to get the defendant’s consent
to search the vehicle); Watts, 334 Ga. App. at 777 (1) (a) (holding that a traffic stop
was completed, at the latest, when the officers were satisfied that they knew the
defendant’s identity and legal status and the dog sniff was unlawful because it

                                           16
      2. Given our holding in Division 1, Terry is entitled to a new trial and we need

not address his remaining claims of error.

      For all these reasons, we reverse the trial court’s denial of Terry’s motion to

suppress and remand the case for further proceedings consistent with this opinion.

      Judgment reversed and case remanded. Miller, P. J., and Mercier, J., concur.




occurred four minutes later); Heard, 325 Ga. App. at 138 (1) (holding that a search
was unlawful when it was occurred after the traffic investigation ended and, absent
consent, the defendant was “free to leave”); see also Caballes, 543 U.S. at 407 (“A
seizure that is justified solely by the interest in issuing a warning ticket to the driver
can become unlawful if it is prolonged beyond the time reasonably required to
complete that mission.” (emphasis supplied)). Cf. Allen, 298 Ga. at 5 (2) (a) (holding
that a dog sniff did not violate the Fourth Amendment when it “was conducted while
[the law enforcement officer] was waiting for the return of the computer records
check on [the defendant’s] identification, which was an ordinary officer safety
measure related to the mission of the traffic stop [such that] the dog sniff did not
prolong the stop at all” (emphasis supplied)); Herman, 344 Ga. App. at 362 (holding
that the officers did not unreasonably prolong the traffic stop when the K-9 open air
sniff search was performed while the officers were still checking the driver’s license).

                                           17